Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that (1) the combination of Nguyen and Aoki does not fairly teach or suggest a single body cooling plate coupled in direct surface contact with the end portion of the cooling fin and a cooling pipe coupled directly to the cooling plate and (2) the combination of Nguyen, Aoki and Von Borck does not fairly teach of suggest, as recited in amended claim 1, the specific structure of the cooling pipe and the specific structure of the pair of cooling bodies, the examiner respectfully disagrees.							With regards (1), applicant argues that the combined structure of the components of Nguyen’s thermal gap pad (108) and the heat sink side plate (60/260) cannot be fairly interpreted as a single body cooling plate. As illustrated in figs. 7 & 11 of Nguyen, the thermal gap pad is coated on the heat sink side plate to form the side assembly (106) such that the thermal gap pad and the heat sink side plate come in surface contact with each other. In a specific embodiment, the heat sink side plate is a liquid cooling block (272) which includes a back plate (260) and a cooling pipe, through which a refrigerant flows, coupled directly to the back plate (Fig. 10).  When the liquid cooling block structure of fig. 10 is employed for the heat sink side plate of Nguyen, the thermal gap pad comes is in direct surface contact with the back plate of the liquid cooling block while the cooling pipe is in contact with the back plate at the other surface (Figs. 7 & 10-11). The combined structure of the back plate and the coated thermal gap pad essentially corresponds to a two-layer structure consisting of the back plate and the thermal gap pad. Accordingly, this two-layer structure reads on the presently claimed single body cooling plate since a single body does not necessarily imply a one-piece construction but can be fairly interpreted to correspond to a body made up of two or more parts/components. Furthermore, the two-layer structure is in the form of a plate (i.e laminated structure of two plates) which is used for cooling battery cells. Therefore, the two-layer structure of Nguyen is equated to the presently claimed single body cooling plate. Notwithstanding, Nguyen discloses that the thermal gap pad, in certain embodiments, may be a foam-like material that ensures good contact between components by expanding and contracting to account for manufacturing variability and/or surface deformities of the components of the battery module 22 (e.g., a slightly thicker or thinner battery cell 116) or provide at least some vibration dampening for the components disposed near the thermal gap pads ([0160]). However, in cases where such manufacturing variability does not occur, the thermal gap pad can be omitted in which case the back plate is equated to the claimed single body cooling plate. “The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired)”. See MPEP 2144.04 II (A).							In regards to (2), applicant argues that Von Borck does not suggest the cooling body being formed with a combination of single body cooling plates and cooling pipes but merely suggests that the cooling plates can be made in the form of sheet metal or bent pipes as illustrated in fig. 9. However, it is noted that the primary reference, Nguyen, already teaches a cooling body structure which is a combination of single body cooling plate and cooling pipes as illustrated in fig. 10. Moreover, Nguyen discloses the cooling body being disposed on opposite sides of a battery module (Figs. 7 & 11). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this regards, Nguyen is silent as to the claimed structure of the cooling pipe but such structure is rendered obvious over the teachings of Von Borck as described in the Final Rejection mailed on 01/28/2022. In particular, the specific structure of the cooling pipe in Von Borck enables adequate heat dissipation and temperature uniformity of the individual cells ([0075]).			Thus, in view of the foregoing, claims 1, 4-8 & 10-12 stand rejected. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727